Citation Nr: 1131033	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  08-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left upper extremity disorder (hand, elbow and arm).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a June 2011 Travel Board hearing.  A copy of the transcript is of record.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

In June 2011, the Veteran withdrew his appeal of his claims of entitlement to service connection for a left upper extremity disorder and for a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to service connection for a left upper extremity disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

In April 2008, the Veteran submitted a substantive appeal which perfected his appeal as to his claims for entitlement to service connection for a left upper extremity disorder and for a sleep disorder.  Thereafter, in June 2011 correspondence, the Veteran's representative indicated that he no longer wished to appeal these issues.  The Board finds the statement is sufficient to represent a withdrawal of the Veteran's appeals of the claims for service connection for a left upper extremity and for a sleep disorder.

As the Veteran withdrew his appeal concerning the issues of entitlement to service connection for a left upper extremity and for a sleep disorder, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues, and the appeal of these issues is dismissed.



ORDER

The appeal of the claim of entitlement to service connection for a left upper extremity disorder is dismissed.

The appeal of the claim of entitlement to service connection for a sleep disorder is dismissed. 


REMAND

The Veteran's claim for service connection for a psychiatric disorder warrants further development.

In an April 2010 statement, the Veteran reported that his tinnitus began in December 2009, and he alleged that he suffers from depression is secondary to his tinnitus.  Specifically, he reports that he has severe tinnitus which affects his sleep and quality of life and that has resulted in depression.    

The RO did not directly address the question of secondary service connection. When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  The Veteran has not been provided notice of the requirements for a secondary service connection claim.  Upon remand, the Veteran should be issued a VCAA notification letter that provides the evidence and information needed to substantiate a claim for secondary service connection.

The service treatment records are silent for any signs or symptoms of a psychiatric disorder.  Following discharge from service, it was noted in an April 2003 private treatment report that the Veteran complained of stress, anxiety and depression due to his wife's illness and problems with work.  Private treatment records dating from 2001 through 2010 reveal no complaints or findings of tinnitus until December 2009.  At that time, the Veteran was seen by an audiologist.  The Veteran reported that he noticed intermittent ringing tinnitus last week and an increase in tinnitus after having his ears cleaned at his physician's office on Monday December 7, 2009.  The Veteran advised the audiologist that the tinnitus was now constant.  A January 2010 treatment record by a physician noted the Veteran complained of disabling tinnitus that really was only heard at nighttime after he shut off the television.  It was noted that the Veteran blamed the onset on having his ear irrigated.  

In an April 2010 statement, a private family physician opined that the constant ringing from tinnitus was causing the Veteran to have debilitating anxiety and depression.  In a June 2010 statement, a VA audiologist concluded that the Veteran suffers from depression due to his tinnitus.  However, neither the physician nor the audiologist explained the basis for their conclusions, to include the fact that the Veteran had been treated for anxiety and depression related to his wife's illness and work-related problems, prior to the onset of the constant tinnitus in 2009.  

The Veteran has not been provided with a VA medical examination assessing whether he has a psychiatric disorder related to his military service or secondary to a service-connected disorder.  In light of the above, the Board finds that a VA examination by a psychologist or psychiatrist is necessary.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the information and evidence needed to substantiate his claim for service connection for a psychiatric disorder on a secondary basis as due to service-connected tinnitus.  

2.  Schedule the Veteran for a VA mental disorders examination to be conducted by a psychologist or psychiatrist to determine the current nature of the Veteran's claimed psychiatric disability and to obtain an opinion as to whether such disorder is related to service or to a service-connected condition.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.

After review of the claims file and examination of the Veteran, the examiner should provide opinions to the following:

a. Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder arose during service or is otherwise related to service?  Please provide the medical basis for your conclusion.  

b. If the examiner determines the psychiatric disorder did not arise in and is not related to service, then the examiner should provide an opinion as to whether it is at least as likely as not that the current psychiatric disorder is caused by the appellant's service-connected tinnitus.  In rendering this opinion, the examiner should address the significance of the complaints of anxiety and depression for several years prior to the reported onset of his severe, constant tinnitus in December 2009.  

c. If the psychiatric disorder is not caused by tinnitus, then the examiner should provide an opinion as to whether it is at least as likely as not that the current psychiatric disorder is permanently worsened beyond natural progression (aggravated) by the service-connected tinnitus.  If the examiner concludes that the tinnitus aggravates the current psychiatric disorder, the examiner should attempt to quantify the degree by which the psychiatric disorder is worsened (aggravated) by the tinnitus.  Please provide the medical basis for your conclusions.

3.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected tinnitus.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


